DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/07/2021, 3/28/2022, and 7/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 references dependency from the non-transitory computer-readable storage medium of claim 16, however, claim 16 is a method claim.  This is believed to be a typo, and for examination purposes it is interpreted that claim 18 is dependent from claim 17; however, appropriate correction is required..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2021022273 A1; priority to Provisional Application No. 62/911,808 filed 10/07/2019) (hereinafter Wang) in view of Seregin et al. (US 20210289219 A1) (hereinafter Seregin).
Regarding claim 1, Wang discloses:
A method of decoding, the method comprising: [See Wang, ¶ 0049 discloses scalable HEVC, and particularly the accurate decoding of encoded video.]
receiving a bitstream comprising compressed video/image data, wherein the bitstream has multiple layers; [See Wang, ¶ 00002, 00085, 00213 discloses receipt of a multi-layer bitstream including coded layer video sequences.]
parsing or deriving, from the bitstream, an output layer set mode indicator in a video parameter set (VPS); [See Wang, ¶ 00134 discloses an ols_mode_idc variable specifying the total number of OLSs (output layer sets) specified by a VPS (video parameter set).]
identifying output layer set signaling based on the output layer set mode indicator; 
identifying one or more picture output layers based on the identified output layer set signaling; and [See Wang, ¶ 00134 discloses an “ols_mode_idc” variable, which details information related to a total number of OLSs (output layer sets) specified by a VPS; See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 0 specifies that for each OLS only a highest layer in the OLS is output; See Wang, ¶ 00134 discloses than an ols_mode_idc equal to 1 (a “second value” insofar as ‘0’ defines a “first value”) specifies that for each OLS all layers in the OLS are output; See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 2 (a “third value” insofar as ‘0’ defines a “first value” and ‘1’ defines a “second value”) specifies that an explicitly signaled set of lower layers in an OLS are output.]
decoding the identified one or more picture output layers, the decoding comprising: [See Wang, ¶ 0049 discloses decoding of encoded video.]
Wang does not appear to explicitly disclose:
setting, based on each layer being an output layer set, a picture output flag of the VPS equal to a picture output flag signaled in a picture header, regardless of the value of the output layer set mode indicator, or 
setting the picture output flag equal to 0 based on a sequence parameter set (SPS) VPS identifier being greater than 0, which indicates that more than one layer is present in the bitstream, an each layer is an output layer set flag of the VPS being equal to 0, which indicates that the multiple layers in the bitstream are not all independent, the output layer set mode indicator being equal to 0 and a current access unit containing a picture that satisfies all of the following conditions including: having a picture output flag that is equal to 1, having a nuh layer identifier that is greater than that of a current picture and belongs to the output layer of the output layer set, or 
setting the picture output flag of the VPS equal to 0 based on the SPS identifier of the VPS being greater than 0, the each layer is an output layer set flag being equal to 0, and the output layer set mode indicator being equal to 2.
However, Seregin discloses:
setting, based on each layer being an output layer set, a picture output flag of the VPS equal to a picture output flag signaled in a picture header, regardless of the value of the output layer set mode indicator, or 
setting the picture output flag equal to 0 based on a sequence parameter set (SPS) VPS identifier being greater than 0, which indicates that more than one layer is present in the bitstream, [See Seregin, ¶ 0187–0197 discloses that variable PictureOutputFlag is set equal to 0 based on sps_video_parameter_set_id being greater than 0.] an each layer is an output layer set flag of the VPS being equal to 0, which indicates that the multiple layers in the bitstream are not all independent, [See Seregin, ¶ 0145-0151 discloses an each_layer_is_an_ols_flag equal to 0, and that an ols_mode_idc is inferred to be equal to 2, wherein it is noted that ols_mode_idc equal to 2 specifies that the total number of OLSs specified by the VPS is explicitly signaled and for each OLS the output layers are explicitly signaled and other layers are the layers that are direct or indirect reference layers of the output layers of the OLS.]
the output layer set mode indicator being equal to 0 [See Seregin, ¶ 0187–0197 discloses that variable PictureOutputFlag is set equal to 0 based on an ols_mode_idc being equal to 0.] and a current access unit containing a picture that satisfies all of the following conditions including: having a picture output flag that is equal to 1, having a nuh layer identifier that is greater than that of a current picture and belongs to the output layer of the output layer set, or [See Seregin, ¶ 0187–0197 discloses that variable PictureOutputFlag is set equal to 0 based on a current AU (access unit) containing a picture pica that satisfies having a PictureOutputFlag equal to 1, having nuh_layer_id greater than that of a current picture, and pica belongs to the output layer of the OLS.]
setting the picture output flag of the VPS equal to 0 based on the SPS identifier of the VPS being greater than 0, the each layer is an output layer set flag being equal to 0, and the output layer set mode indicator being equal to 2.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Wang to add the teachings of Seregin in order to determine control over whether a picture is output through PictureOutputFlag constraints.

Regarding claim 2, Wang in view of Seregin discloses all the limitations of claim 1.
Wang discloses:
wherein the identifying of the output layer set signaling based on the output layer set mode indicator includes: 
in a case that the output layer set mode indicator in the VPS is a first value, [See Wang, ¶ 00134 discloses an “ols_mode_idc” variable, which details information related to a total number of OLSs (output layer sets) specified by a VPS.] identifying a highest layer in the bitstream as the one or more picture output layers; [See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 0 specifies that for each OLS only a highest layer in the OLS is output.]
in a case that the output layer set mode indicator in the VPS is a second value, identifying all layers in the bitstream as the one or more picture output layers; and [See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 1 (a “second value” insofar as ‘0’ defines a “first value”) specifies that for each OLS all layers in the OLS are output.]
in a case that the output layer set mode indicator in the VPS is a third value, identifying the one or more picture output layers based on explicit signaling in the VPS, [See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 2 (a “third value” insofar as ‘0’ defines a “first value” and ‘1’ defines a “second value”) specifies that an explicitly signaled set of lower layers in an OLS are output.]
wherein the first value is different from the second value and different from the third value, and the second value is different from the third value. [See Wang, ¶ 00134 discloses that an ols_mode_idc may assume a value in a range of zero to two, inclusive.  Hence, with a first value = 0, second value = 1, and third value = 2, it is clearly observed that each of the first value, second value, and third value are different from each other.]

Regarding claim 3, Wang in view of Seregin discloses all the limitations of claim 2.
Wang discloses:
wherein the first value is 0, the second value is 1, and the third value is 2. [See Wang, ¶ 00134 discloses that an ols_mode_idc may assume a value in a range of zero to two, inclusive.]

Regarding claim 4, Wang in view of Seregin discloses all the limitations of claim 2.
Wang discloses:
wherein the identifying the one or more picture output layers by the explicit signaling in the VPS includes: (i) parsing or deriving, from the VPS, an output layer flag, and [See Wang, ¶ 00137-00139 discloses the derivation of variables for a decoder as obtained from a bitstream.  Further, it is within the level of ordinary skill to recognize the features of parsing/deriving syntax elements from a bitstream for a decoder as being routine and conventional acts.] (ii) setting layers that have the output layer flag equal to 1 as the one or more picture output layers. [See Wang, ¶ 00133, 00199-00200 discloses an “each_layer_is_an_ols_flag” variable, and such an ols flag equal to ‘1’ specifies that each OLS contains only one layer, and each layer itself in the bitstream is an OLS with a single included layer being the only output layer.  Hence, after parsing the above variable, each layer is set to be a picture output layer.]

Regarding claim 5, Wang in view of Seregin discloses all the limitations of claim 1.
Wang discloses:
wherein the identifying of the output layer set signaling based on the output layer set mode indicator includes: in a case that the output lay set mode indicator in the VPS is a predetermined value, the output layer set signaling includes identifying the one or more picture output layers based on explicit signaling in the VPS. [See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 2 (a “third value” insofar as ‘0’ defines a “first value” and ‘1’ defines a “second value”, and in this case ‘2’ interpreted as “a predetermined value”) specifies that an explicitly signaled set of lower layers in an OLS are output.]

Regarding claim 6, Wang in view of Seregin discloses all the limitations of claim 5.
Wang discloses:
wherein the identifying the one or more picture output layers by the explicit signaling in the VPS includes: (i) parsing or deriving, from the VPS, an output layer flag, and [See Wang, ¶ 00137-00139 discloses the derivation of variables for a decoder as obtained from a bitstream.  Further, it is within the level of ordinary skill to recognize the features of parsing/deriving syntax elements from a bitstream for a decoder as being routine and conventional acts; See Wang, ¶ 00139 discloses a “vps_output_layer_flag[i][j]] (ii) setting layers that have the output layer flag equal to 1 as the one or more picture output layers, wherein a number of the multiple layers is greater than 2. [See Wang, ¶ 00139 discloses a “vps_output_layer_flag[i][j], that specifies whether a j-th layer in the i-th OLS is output when an ols_mode_idc is equal to 2.  Particularly, a vps_output_layer_flag[i] equal to one specifies that the j-th layer in the i-th OLS is output.]

Regarding claim 7, Wang in view of Seregin discloses all the limitations of claim 5.
Wang discloses:
wherein the output layer set signaling includes identifying the one or more picture output layers based on the explicit signaling in the VPS when the output layer set mode indicator equals 2, and a number of layers of the multiple layers is greater than 2. [See Wang, ¶ 00134 discloses that an ols_mode_idc equal to two specifies that the total number of OLSs specified by the VPS is explicitly signaled and for each OLS the highest layer and an explicitly signaled set of lower layers in the OLS are output.  Hence a highest layer, and set of lower layers (plural) at least suggests a number of multiple layers greater than 2.]

Regarding claim 8, Wang in view of Seregin discloses all the limitations of claim 1.
Wang discloses:
wherein the output layer set signaling includes identifying the highest layer in the bitstream or all layers in the bitstream as the one or more picture output layers by inferring the one or more picture output layers, when the output layer set mode indicator is less than 2, and the number of multiple layers is 2. [See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 0 specifies that for each OLS only a highest layer in the OLS is output; See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 1 (a “second value” insofar as ‘0’ defines a “first value”) specifies that for each OLS all layers in the OLS are output.  Hence, when an ols_mode_idc is less than two (‘0’, or ‘1’, it is inferred that for a ‘0’ value, the highest layer in the bitstream is output, or for a ‘1’ value, all layers in the OLS are output, respectively).; See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 0 specifies that for each OLS only a highest layer in the OLS is output – assuming two OLSs, the number of layers “actually” is 2.]

Regarding claim 9, Wang in view of Seregin discloses all the limitations of claim 8.
Wang discloses:
wherein a number output layer sets minus1 indicator in the VPS indicates a number of the output layer set. [See Wang, ¶ 00133-00135 discloses num_output_layer_sets_minus1 specifying a total number of OLSs specified by a VPS.]

Regarding claim 10, Wang in view of Seregin discloses all the limitations of claim 9.
Wang discloses:
wherein a VPS maximum layer minus1 indicator in the VPS indicates a number of layers in the bitstream. [See Wang, ¶ 00130, 00134 discloses vps_max_layers_minus1 indicating a maximum allowed number of layers.]

Regarding claim 11, Wang in view of Seregin discloses all the limitations of claim 10.
Wang discloses:
wherein the output layer set flag [i][j] in the VPS indicates whether a j-th layer of an i-th output layer set is an output layer or not. [See Wang, ¶ 00139 discloses a variable “vps_output_layer_flag[i][j], which specifies whether the j-th layer in the i-th OLS is output.]

Regarding claim 12, Wang in view of Seregin discloses all the limitations of claim 2.
Wang discloses:
wherein if all of the multiple layers in the bitstream are independent layers that do not have parsing and decoding dependency on another layer, where a VPS all independent layers flag of the VPS equals 1, [See Wang, ¶ 00130 discloses a vps_all_independent_layers_flag equal to 1 indicating that all layers are independently coded.] the output layer set mode indicator is not signaled, and a value of the output layer set mode indicator is inferred to be the second value. [See Wang, ¶ 00130 discloses that when a vps_all_independent_layers flag is equal to 1 (a “second value” with respect to ‘0’ being a first value, ‘1’ being a second value, and ‘2’ being a third value), the value of vps_independent_layer_flag[i] is inferred to be equal to one.]
	
Regarding claim 13, Wang in view of Seregin discloses all the limitations of claim 1.
Wang discloses:
wherein the decoding comprises the setting, based on each layer being the output layer set, [See Wang, ¶ 00134 discloses that an ols_mode_idc equal to 1 (a “second value” insofar as ‘0’ defines a “first value”) specifies that for each OLS all layers (each layer) in the OLS are output.] the picture output flag of the VPS equal to the picture output flag signaled in the picture header, regardless of the value of the output layer set mode indicator. [See Wang, ¶ 0139 discloses that in a case that ols_mode_idc == 1, an OutputLayerFlag is set equal to 1 regardless of other conditions.]

Regarding claim 14, Wang in view of Seregin discloses all the limitations of claim 1.
Wang discloses:
wherein the decoding comprises the setting the picture output flag equal to 0 based on the SPS VPS identifier being greater than 0, the each layer is an output layer set flag of the VPS being equal to 0, [See Wang, ¶ 00148 discloses an sps_video_parameter_set_id, when greater than zero, specifies a value of vps_video_parameter_set_id for the VPS referred to by the SPS.] the output layer set mode indicator being equal to 0 and the current access unit containing the picture that satisfies all of the following conditions including: having the picture output flag that is equal to 1, having the nuh layer identifier that is greater than that of the current picture and belongs to the output layer of the output layer set. [See Wang, ¶ 00130 discloses a vps_all_independent_layers_flag equal to zero specifying that one or more of the layers may use inter-layer prediction.  When a vps_all_independent_layers_flag is equal to one the value of vps_all_independent_layers_flag[i] is inferred to be one; See Wang, ¶ 0136 discloses a variable NumLayersInOls, specifying deriving a nuh_layer id value.]

Regarding claim 15, Wang in view of Seregin discloses all the limitations of claim 1.
Wang discloses:
wherein the decoding comprises the setting the picture output flag of the VPS equal to 0 based on the SPS identifier of the VPS being greater than 0, the each layer is an output layer set flag being equal to 0, and the output layer set mode indicator being equal to 2. [See Wang, ¶ 00148 discloses an sps_video_parameter_set_id, when greater than zero, specifies a value of vps_video_parameter_set_id for the VPS referred to by the SPS; See Wang, ¶ 00134 discloses that a num_output_layer_sets_minus1 specifies the total number of OLSs specified by a VPS when ols_mode_idc is equal to 2.]

Regarding claim 16, Wang in view of Seregin discloses all the limitations of claim 1.
Seregin discloses:
further comprising: controlling a display to display the decoded one or more picture output layers. [See Seregin, ¶ 0027 discloses a display device for displaying a decoded layered video.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 17, this claim recites analogous limitations to claim 1 in the form of “a non-transitory computer-readable storage medium” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 17 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Seregin discloses:
A non-transitory computer-readable storage medium storing instructions that, when executed, cause a system or device comprising one or more processors to: [See Seregin, ¶ 0305-0307 discloses a non-transitory computer-readable storage medium implemented by a computer processor.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 18, Wang in view of Seregin discloses all the limitations of claim 16.
Seregin discloses:
wherein the instructions are further configured to cause the system or device comprising the one or more processors to: control a display to display the decoded one or more picture output layers. [See Seregin, ¶ 0027 discloses a display device for displaying a decoded layered video.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 19, this claim recites analogous limitations to claim 1 in the form of “an apparatus” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 17 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Seregin discloses:
An apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising: [See Seregin, ¶ 0305-0307 discloses a non-transitory computer-readable storage medium implemented by a computer processor.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 20, Wang in view of Seregin discloses all the limitations of claim 19.
Seregin discloses:
wherein the computer program code further comprises: display control code configured to cause the at least one processor to control a display to display the one or more picture output layers. [See Seregin, ¶ 0027 discloses a display device for displaying a decoded layered video.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170006300 A1		TSUKUBA; Takeshi et al.
US 20150319462 A1		Ramasubramonian; Adarsh Krishnan et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486